RICHARDS, J.
A petition in error was filed in this court on September 12th, 1931, seeking a reversal of the judgment. It thus appears by the record that the petition in error was not filed until seventy-nine days after the entry of the judgment, while the statutory limitation is seventy days.
The Supreme Court has decided in Craig vs. Welpley, 104 Oh St, 312, and in Wells, Jr. vs. Wells, 105 Oh St, 471, that in a case of this character the time for filing a petition in error begins to run from the date of the entry of the judgment and not from the date of the overruling of the motion for a new trial. This is so because the court was empowered to enter the judgment, and, did in fact do so, as soon as the case was decided. That a different rule may apply in cases triable to a jury, was held in Boedker vs. The Warren E. Richards Co, 124 Oh St, 12, decided by the Supreme Court May 27th, 1931.
Because the petition in error was not filed within the limit fixed by statute, this court has no jurisdiction of the action.
Petition in error dismissed for want of jurisdiction.
LLOYD and WILLIAMS, JJ, concur.